DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. (5,206,062) in view of Mekata et al. (7,226, 579) or Patel et al. (2011/0174827).
Amemiya et al. disclose, in figs. 1, 5, 6, an aerosol container of plastic, the aerosol container comprising:
a neck with an opening that is closable in a pressure-tight manner by way of a valve unit 3 which can be actuated by a push button 2, the aerosol container being tillable with a liquid or gaseous propellant and a liquid which is to be sprayed;
an injection-moldable preform with an elongate, tube-like preform body 1 (see col. 3, lines 26-35);


at an opposite axial longitudinal end of the preform body, the neck with an opening, connects onto the preform body.
	Amemiya et al. lack to disclose the preform body including a convex, dome-shaped preform base, and a plurality of legs..
Mekata et al. disclose, in fig. 1, or Patel et al. disclose, in figs 1 and 3, a plastic aerosol container comprising a body a convex, dome-shaped preform base; and a plurality of legs.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Mekata et al. or Patel et al.. to modify the invention of Amemiya et al. with the preform body including a convex, dome-shaped preform base in order to facilitate of forming the base with supporting legs or  feet.
	Re-claim 2, Amemiya et al. disclose, in col. 4, lines 46-50, and  col. 6, lines 8-10, the aerosol container comprising:
a valve unit to close the opening in a pressure-tight manner, which valve unit is actuatable by a push button, the aerosol container being tillable with a liquid or gaseous propellant and a liquid which is to be sprayed, the aerosol container being configured with a bursting pressure resistance specified to be equal to or larger than 2200 kPA, or to be 3000 kPa to 4000 kPa (15-20kg/cm2 and up to 40kg/cm2).
	Re-claims 7-9, Amemiya et al. disclose in the figure the thicknesses of the standing regions, the preform body, and the preform base are substantially the same, and could be about 2.3 mm or between 1mm-6mm.
Re-claims 3, 12, 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the container of Amemiya et al. in view of Mekata et al. or Patel et al. with range limitations of claims 2, 12, 13 as claimed, since it has been held that where the general 
Re-claims 10, 11, 14-17, it would have been obvious to one having ordinary skill in the at the time the invention was made to make the container of Amemiya et al. in view of Mekata et al. or Patel et al. with the material  as claimed, since it has been held to be within the general skill in the art to select a known material on the basis of its suitability of the intended uses as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-claim 18, Amemiya et al. disclose, in col. 4, lines 37-38, the aerosol container has a packaging size of smaller than 50 ml.
Re-claim 19, Amemiya et al. disclose a periphery of the standing region is essentially equal to a periphery of the preform body.
Re-claim 20, Mekata et al. or Patel et al. disclose a periphery of the standing region is smaller than a periphery of the preform body.
Reclaim 21, Amemiya et al. disclose an immersion tube 10 for removal of liquid, and whose free end ends at a deepest point of preform base is unreleasably connected to the valve unit.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Zavasnik (3,926,324).
Amemiya et al. disclose, in fig. 1, an aerosol plastic container comprising limitations substantially as claimed, except Amemiya et al. lack to disclose the preform body including a convex, dome-shaped preform base, and the standing region is configured as a hollow cylinder section which is closed in a peripheral direction.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Zavasnik, to modify the invention of Amemiya et al. with the preform body including a convex, dome-shaped preform base, and the standing region is configured as a hollow cylinder section which is closed in a peripheral direction in order to enhance the support strength of a pressurized container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        April 8, 2021